Citation Nr: 9924376	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  99-14 076	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.







ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on May 28, 1997. 

The RO notified both the veteran and his attorney by a letter 
on July 8, 1999, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  By 
letter dated July 14, 1999, the veteran's attorney responded 
to the RO's letter.  He enclosed a stipulated agreement 
settling his request for Equal Access to Justice Act (EAJA) 
fees for $4,127.83 and requested a fee of $11,682.55, which 
he derived by subtracting the EAJA fee from the 20 percent of 
past-due benefits being withheld.  


FINDINGS OF FACT

1.  A Board decision on April 25, 1997 denied the veteran's 
claim for entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD). 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, T. J., was retained within one year after 
the April 1997 Board decision. 

4.  The fee agreement signed by the parties in May 1997 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits.

5.  The claimant rendered legal services involving the 
veteran's VA claim.

6.  Past-due benefits are available to the veteran as a 
result of an April 26, 1999, RO decision, which enacted an 
April 6, 1999, Board decision granting service connection for 
PTSD.  The RO decision also assigned a 70 percent disability 
rating effective April 23, 1993. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for PTSD.  38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claim for service connection 
for PTSD. 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(f),(h) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  


Eligibility to receive attorney fees stemming from the RO's 
April 26, 1999, rating decision.

On April 25, 1997, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  The Notice of 
Disagreement which preceded such Board decision was received 
by the RO after November 18, 1988.  Thereafter, on May 28, 
1997, the veteran retained the attorney, which was within one 
year of the April 1997 Board decision.  Therefore, the three 
statutory and regulatory criteria necessary for the attorney 
to charge a fee for his services have been met.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties on May 28, 1997, 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 
(f).

The record shows that the attorney, T. J., rendered legal 
services on the veteran's behalf after the Board's April 1997 
denial.  The veteran thereafter appealed his claim to the 
United States Court of Veterans Appeals (Subsequently, the 
name of the Court was changed to the United States Court of 
Appeals for Veterans Claims; in this decision, references to 
the Court, whether before or after the name change, will be 
stated simply as "the Court").  In April 1998, the Court 
vacated and remanded the Board's denial of the claim for 
service connection for PTSD.  

By decision dated April 6, 1999, the Board granted 
entitlement to service connection for PTSD.  The RO then 
enacted such decision in an April 26, 1999, rating decision, 
and assigned a 70 percent rating for PTSD beginning April 23, 
1993.  Thus, attorney fees are payable from past-due benefits 
stemming from this award.  The amount payable to the attorney 
will be discussed below.


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of July 8, 1999.  As described below, the 
amount payable as attorney fees following the RO's April 1999 
rating decision will have to be revised.  

Since the granting of entitlement to service connection for 
PTSD and assignment of a 70 percent rating was made effective 
from April 23, 1993, compensation based on this rating is 
payable to the appellant from May 1, 1993, since this is 
first day of the following month.  38 U.S.C.A. § 5111 (West 
1991).  In its calculation of past-due benefits, the RO 
correctly chose May 1, 1993, as the effective date for the 
beginning of payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to service connection for 
PTSD and assignment of a 70 percent rating must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1998), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  In this 
instance, the RO rating action granting entitlement to 
service connection for PTSD and assignment of a 70 percent 
rating took place on April 26, 1999.  The regulation 
specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to service 
connection for PTSD and assignment of a 70 percent rating for 
attorney fee purposes extends from May 1, 1993, through April 
26, 1999.  The RO chose June 30, 1999, as the termination 
date of the period of past-due benefits for attorney fee 
purposes.  Therefore, the RO should recalculate its figures 
accordingly using April 26, 1999, as the termination date.  


Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

By a stipulated agreement dated May 1998, the veteran's 
attorney was authorized an EAJA payment of $4,127.832.  
However, as will be explained below, the release of a part of 
the veteran's past-due benefits to the veteran's attorney 
will still be authorized despite the payment under the EAJA.  
Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Appeals for Veterans Claims (Court) within 
the definition of "court" in 28 U.S.C.A. §  2412 (d) (2) 
(f); Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOPGCPREC 12-97 (March 26, 1997).  The 
award under § 5904(b) allows the veteran's attorney to 
collect his fee out of the veteran's past-due benefits, while 
the EAJA award is paid by the Government to the veteran to 
defray the cost of legal services.  See Curtis v Brown, 8 
Vet.App. 104, 108-9 (1995) and Russell v. Sullivan, 930 F.2nd 
1443, 1446 (9th Cir. 1991).  The EAJA award therefore serves 
as a reimbursement to the veteran for fees paid of the past-
due disability benefits.  Accordingly, the veteran's attorney 
is permitted to seek recovery of attorney's fees under both 
38 U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the 
attorney must keep only the larger of the fees recovered, and 
must refund the amount of the smaller fee to the claimant (in 
this case, the veteran) in accordance with § 506(c) of the 
FCAA. 

The precise amount due as a payment from past-due benefits 
under 38 U.S.C.A. § 5904 is not yet known, pending further 
calculations by the RO.  Once the veteran's attorney receives 
payment of fees for legal services rendered in connection 
with the veteran's VA claim, he will have to refund the 
smaller of the fees received under either the EAJA or the fee 
received pursuant to 38 U.S.C.A. § 5904.  In this case, the 
smaller fee will be the fee received under the EAJA.  The 
Board does not have the direct authority to order the 
veteran's attorney to make such payment.  However, not to 
make such payment would be a violation of both professional 
conduct and a direct violation of the Federal Law under 38 
U.S.C.A. § 5905 (West 1991 & Supp. 1998).


ORDER

Eligibility for direct VA payment to the claimant of attorney 
fees for legal services rendered in connection with the RO's 
enactment of a Board decision granting entitlement to service 
connection for PTSD and assignment of a 70 percent rating for 
the period from May 1, 1993, to April 26, 1999, is 
established.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


